DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Page 1, Paragraph 4 to Page 5, Paragraph 1, filed 06/17/2022, with respect to the rejection(s) of claim(s) 1-2, 15, 18-20, 22-26, and 28-29 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ragner (US7150068) in view of Min (KR20100041339 and Doughty (US20140259475). Further, the Examiner has also rejected claim 1 with Kaleta (WO2010087970) which incorporates U.S. 7,152,267 and U.S. Patent No. 7,340,795 by reference to demonstrate potentially unintentional broadness of the claim limitations regarding suction.
The Examiner submits that, although the rejections below citing Ragner in view of Min and Doughty will address a majority of the arguments from the Applicant’s remarks, the Examiner would like to address the arguments regarding Ragner failing to contain any reference to “a vacuum head which is adapted to move in a side-to-side motion with respect to a user of the vacuum head whilst the user is moving forwards and backwards” Ragner discloses in Column 8, lines 39-44 that “housing 242 is designed to glide along floor surface 160. Surfaces 244, 246, and 248 provide a relatively flat siding surface for the housing. Rollers may be added on any these bottom surfaces to assist in the movement of the housing along floor surface 160.” The limitation of “side-to-side with respect to a user” is considered intended use and Ragner alone is capable of performing this function with a user facing the vacuum head of Ragner parallel to the axis of the brush devices and cleaning side to side while walking forward or backward since the vacuum head glides and can also include rollers. Ragner as modified by Min would be equally as capable of performing this function.
The Examiner submits that all remarks regarding ‘431 Uratani are considered moot as Uratani is no longer cited in this action.
The Examiner submits that the remarks regarding claim 20 arguing “The February 16. 2022 freely admits the ‘068 Ragner disclosure is silent regarding a vacuum head having a swivel joint. Accordingly, the assertion in the Action that there is a tube (see reference numeral 36 depicted in FIG. 1A of the '068 Ranger disclosure) appears to Applicant to be at odds with the non-disclosure of a swivel joint.” It appears that at the time, the Office action was speaking to Ragner being silent to a swivel joint allowing a 360 degree range of motion of the vacuum head about an axis though said connector. The previous action addressed claim 20 by citing (Ragner; col.5 ln 37-42 and Fig. 1A #38). Ragner clearly shows a joint (capable of swivel from left to right as evidenced by the annotated image below) that has a tube to allow for collection of debris. Ragner col. 4 ln 49-52 “Pivot joint 46 also allows air to flow through it from the agitators and up hose extension 38 (hose wand). Hose extension 38 has an air outlet 36 which leads to a dirt collection bag 34.” It appears that the previous Office action was referring to the fact that Ragner alone shows a joint having a tube and would meet all limitations required when modified with a swivel joint allowing 360 degree range of motion.

    PNG
    media_image1.png
    367
    624
    media_image1.png
    Greyscale


 
Claim Objections
Claims 2, 18-20, 22-26, and 28-29 are objected to because of the following informalities: 
Claims 2, 18-20, 22-26, and 28-29 all recite “A vacuum head”. These claims all depend from claim 1 and should be amended to recite “[[A]] The vacuum head”. 
Claim 2, line 2 there is a comma between “longitudinal” and “side” this comma should be removed so that it reads “longitudinal[[,]] side”.
Claims 18 and 19 both recite “Claim1” in line 1 of each respective claim. These should be amended to recite “Claim 1”.
Claim 23, line 2 recites “…comprising a pair of rollers that is adapted to tile or pivot in order to bias the vacuum…” This appears to be a typo and should be amended to recite “tilt”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	The term “substantially” in claim 24 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim recites "enabling the user to use the vacuum head while having substantially upright posture" to describe the posture of the user but the specification fails to recite what degree of posture is considered substantially upright. For examination purposes, the Examiner will interpret substantially upright as the user's back being perpendicular to the floor. If the Applicant intends "substantially upright" to include a degree of posture that is more or less perpendicular than the floor, then the claim should be amended as such without introducing new matter. 

	The term “minimal” in claim 24 is a relative term which renders the claim indefinite. The term “minimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim recites “a substantially upright posture which provides minimal stress on the user’s back, head and shoulders.” Page 4, lines 23-29 and page 5, line 1 of the specification recites “Figure 1 shows that the user 7 of the vacuum cleaner 9, having a vacuum head according to the embodiment of the remaining Figures, has an upright posture when cleaning in a direction side to side, with the position of the hands reversed when compared to the left figure. This provides less stress on the user's back, head and shoulders as most of the cleaning will be done in this position.” But this fails to define what degree of stress is considered minimal stress. Further, the claim and specification fail to describe how this provides minimal stress on the user’s back, head and shoulders. For examination purposes, the Examiner will interpret this limitation as being met if the apparatus is capable of enabling a user to use the vacuum head while having a substantially upright posture.
	
	
	

	Claim 28, line 1 recites “A vacuum cleaning assembly according to claim 26”. Claim 26 recites “A vacuum device cleaning assembly”.  Claim 28 is rendered indefinite as a person skilled in the art cannot ascertain if the “vacuum cleaning assembly” of claim 28 is meant to be the same as the “vacuum device cleaning assembly”, or what the difference is.  As best understood, and for examination purposes it is presumed that both claims (26 and 28) are referring to the same assembly, and thus, claim 28, line 1 is interpreted as - - [[A]] The vacuum device cleaning assembly according to claim 26 - -.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 15, 18-20, 22-24, 26, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragner (US7150068) in view of Min (KR20100041339).

	Regarding claim 1, Ragner discloses a vacuum head comprising: 
	a first brush device (Figure 6A-6C Element 54) and a second brush device (Figure 6A-6C Element 52) each located adjacent an underneath side of the vacuum head (As seen in Figures 6A-6C, elements 52 and 54 are positioned below housing 242); 
	a motor apparatus (Figure 2A-2B Element 60) for actuating the first brush device to rotate in a first rotational direction (Figure 2B shows Elements 54 rotating clockwise direction) and for actuating said second brush device to rotate in a second rotational direction (Figure 2B shows Element 52 rotating in a counterclockwise direction), said second rotation direction opposite to said first rotational direction (The second rotation direction is counterclockwise as opposed to the first rotation direction being clockwise);  
	said vacuum head adapted to move in a side-to-side motion with respect to a user of the vacuum head whilst the user is moving forwards or backwards (Column 8, lines 39-44 “In FIGS. 6A through 6C we see an alternative power head design 240. In this design, housing 242 is designed to glide along floor surface 160. Surfaces 244, 246, and 248 provide a relatively flat sliding surface for the housing. Rollers may also be added on any these bottom surfaces to assist in the movement of the housing along floor surface 160.” Surfaces 244, 246, and 248 all slide which allows for the vacuum head to be moved in any direction such as side to side while a user moves forward or backwards. For example, the vacuum head of Figure 6A may be moved side-to-side while a user was moving forward into the page or backward out of the page), and respective axes of said first and second brush devices remain parallel to the forwards or backwards movement of the user (As addressed above, surfaces 244, 246, and 248 allow the vacuum head to be moved in any direction including allowing the respective axes of the first and second brush devices to remain parallel to the forwards or backwards movement of the user); such that, as the vacuum head operably moves across a surface, said first brush device and said second brush device rotate to position debris from the surface toward the center of the vacuum head prior to suction of the debris (Figure 6A shows brushes 52 and 54 rotating in opposite directions to position from the surface toward the venter of the vacuum head).

	Ragner fails to disclose a swivel joint adjacent a center of a top side of the vacuum head; 
	a connector for connection to said swivel joint; 
	said swivel joint allowing a 360 degree range of motion of the vacuum head about an axis through said connector.

	Min teaches a swivel joint adjacent a center of a top side of the vacuum head (Figure 3 Element 234); 
	a connector for connection to said swivel joint (Figure 3 Element 222); 
	said swivel joint allowing a 360 degree range of motion of the vacuum head about an axis through said connector (Translated description page 2 recites “The rotation part 234a is formed to be rotatable 360 ​​degrees so that the suction nozzle 220 can be rotated 360 degrees.”). 

		It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ragner to incorporate the teachings of Min to provide a swivel joint at a center top side of the vacuum head and a connector for connection to said swivel joint. Doing so would provide a more versatile joint to allow the handle to pivot forward or backward and also allow the joint to rotate around the head for better positioning of the vacuum head.
	

	Regarding claim 2, Ragner in view of Min teaches the vacuum head according to Claim 1 wherein said first brush device is adjacent a first longitudinal side of the vacuum head (Figure 6A-6C show the first brush device 54 on the right side of the housing along the right longitudinal side of the housing) and said second brush device is adjacent a second and opposite longitudinal side of the vacuum head Figure 6A-6C show the first brush device 52 on the left side of the housing along the left longitudinal side of the housing).
WO 2017/106900 PCT/AU2016/000405
	Regarding claim 18, Ragner in view of Min teaches the vacuum head according to Claim 1 wherein said first brush device and said second brush device are cylindrical (Figure 6A-6C show the brush devices as both cylindrical) and extend substantially along a longer dimension of the vacuum head (Figures 6A-6C show both brush devices going into the page which is the longer side of the housing).

	Regarding claim 19, Ragner in view of Min teaches the vacuum head according to Claim 1 wherein the movement of the vacuum head is perpendicular to the respective axes of the first brush device and the second brush device (Figures 6A-6C show the axes of both brush devices to be into the page which means the movement of the vacuum head would be to the left and right which are perpendicular to the axes of both brush devices).

	Regarding claim 20, Ragner in view of Min teaches the vacuum head according to Claim 1 further comprising a tube located at said swivel joint for collection of the debris (Min Figure 4 Element 238).

	Regarding claim 22, Ragner in view of Min teaches the vacuum head according to Claim 1 further comprising a pair of openings located on an underneath side of the vacuum head in proximity to the first brush device and the second brush device (See annotated drawing below).

    PNG
    media_image2.png
    547
    657
    media_image2.png
    Greyscale


	Regarding claim 23, Ragner in view of Min teaches the vacuum head according to Claim 1 further comprising a pair of rollers (Ragner column 8, lines 42-44 “Rollers may also be added on any these bottom surfaces to assist in the movement of the housing along floor surface 160.”) that is adapted to pivot in order to bias the vacuum head to one side depending on the direction of travel of the vacuum head (Ragner column 8, lines 44-52 “Within housing 242 a agitator assembly is pivotally mounted to the housing at pivot pin 258. The agitator assembly comprises agitators 52 and 54, support structure 256 on both sides, connecting support 254, hinge connector 252, and the powered equipment (motor, fan and transmission not shown in FIG. 6, but may be similar to that in FIGS. 2A-B) to rotate the agitators in opposite directions as shown by the arrows on the agitators.” Figure 6B shows a rightward pivot and Figure 6C shows a leftward pivot).

	Regarding claim 24, Ragner in view of Min teaches the vacuum head according to Claim 1 wherein said side-to-side motion of said vacuum head enabling the user to use the vacuum head while having a substantially upright posture which provides minimal stress on the user's back, head and shoulders (See 112 rejection above regarding “substantially upright posture” and “minimal stress”. The device taught by Ragner in view of Min would be capable of enabling a user to use the vacuum head while having a substantially upright posture which is interpreted as providing minimal stress on the user’s back, head and shoulders) .

	Regarding claim 26, Ragner in view of Min teaches the vacuum device cleaning assembly including the vacuum head of claim 1 and further comprising: 
	a handle (Min Figure 2 Elements 240 and 232), with said handle formed as a series of connecting shaft or rod sections (Min translated description page 2 “The upper suction pipe 232 is connected to the handle 240 and the lower suction pipe 234 is connected to the connection part 222 and the upper suction pipe 232. The upper suction pipe 232 and the lower suction pipe 234 are connected to each other, It is preferable that the connection between the handle 240 and the upper suction pipe 232 and the connection between the connection unit 222 and the lower suction pipe 234 are made to be detachable and easily detachable.”); 
	said handle being configured for holding by the user and for conveying debris to be collected from said surface (Min Figure 2 shows Elements 240 and 232 which are configured for holding and allowing debris to be conveyed through hose 250 which connects to a main body 210 for collecting debris).

	Regarding claim 28, Ragner in view of Min teaches the vacuum device cleaning assembly according to Claim 26 wherein said handle extends vertically from the vacuum head to facilitate said side-to-side motion of said vacuum head (The handle taught by Ragner in view of Min would be capable of extending vertically from the vacuum head to facilitate said side-to-side motion of the vacuum head).

	Regarding claim 29, Ragner in view of Min teaches vacuum head according to Claim 1 wherein the swivel joint comprises a first swivel section that enables the connector to be moved at an angle downwardly pivoting about a longitudinal axis of the vacuum head (Min Figure 3 shows the swivel joint 234 pivoted at a downward angle and swivel part 234a allows 360 degree rotation, therefore, it would be capable of being pivoted at a downward angle about a longitudinal axis of the vacuum head) and a second swivel section that enables the connector to rotate in either direction about longitudinal axis of the connector (Figure 3 Element 234a allows 360 degree rotation about an axis through the connector 222), with said longitudinal axis of the connector being perpendicular to the longitudinal axis of the vacuum head (Figure 3 shows connector 222 perpendicular to the vacuum head).

	Regarding claim 15, Ragner in view of Min teaches a vacuum head comprising: 
	a brush device located adjacent an underneath side of the vacuum head (Figures 6A-6C elements 52 and 54); 
	a motor apparatus (Figure 2A-2B Element 60) for actuating said brush device such that a first portion of said brush device (Figure 6A-6C Element 54) rotates in a first rotational direction (Figure 6A-6C element 54 rotates in a clockwise direction) and a second portion of said brush device (Figure 6A-6C Element 52) rotates in a second rotational direction (Figure 6A-6C shows Element 52 rotation in a counterclockwise direction), with said second rotational direction being opposite to said first rotational direction (A clockwise rotation direction is opposite a counterclockwise rotation direction); 
	 said vacuum head adapted to move in a side-to-side motion with respect to a user of the vacuum head whilst-the user is moving forwards or backwards (Column 8, lines 39-44 “In FIGS. 6A through 6C we see an alternative power head design 240. In this design, housing 242 is designed to glide along floor surface 160. Surfaces 244, 246, and 248 provide a relatively flat sliding surface for the housing. Rollers may also be added on any these bottom surfaces to assist in the movement of the housing along floor surface 160.” Surfaces 244, 246, and 248 all slide which allows for the vacuum head to be moved in any direction such as side to side while a user moves forward or backwards. For example, the vacuum head of Figure 6A may be moved side-to-side while a user was moving forward into the page or backward out of the page), and respective axes of said first portion and said second portion of said brush device remain parallel to the forwards or backwards movement of the user (As addressed above, surfaces 244, 246, and 248 allow the vacuum head to be moved in any direction including allowing the respective axes of the first and second brush devices to remain parallel to the forwards or backwards movement of the user); such that, as the vacuum head operably moves across a surface, said first portion and said second portion rotate to position debris from the surface toward the center of the vacuum head prior to suction of the debris (Figure 6A shows brushes 52 and 54 rotating in opposite directions to position from the surface toward the venter of the vacuum head).

	Ragner fails to disclose a swivel joint adjacent a center of a top side of the vacuum head; 
	a connector for connection to said swivel joint; 
	with said swivel joint allowing a 360 degree range of motion of the vacuum head about an axis through said connector.

	Min teaches a swivel joint adjacent a center of a top side of the vacuum head (Figure 3 Element 234); 
	a connector (Figure 3 Element 222) for connection to said swivel joint; 
	with said swivel joint allowing a 360 degree range of motion of the vacuum head about an axis through said connector (Translated description page 2 recites “The rotation part 234a is formed to be rotatable 360 ​​degrees so that the suction nozzle 220 can be rotated 360 degrees.”).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ragner to incorporate the teachings of Min to provide a swivel joint at a center top side of the vacuum head and a connector for connection to said swivel joint. Doing so would provide a more versatile joint to allow the handle to pivot forward or backward and also allow the joint to rotate around the head for better positioning of the vacuum head.


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragner in view of Min and further in view of Doughty (US20140259475).

		Regarding claim 25, Ragner in view of Min teaches all limitations of the current invention as disclosed above except wherein said motor apparatus includes a first motor for actuating said first brush device and a second motor for actuating said second brush device.

	Doughty teaches wherein said motor apparatus includes a first motor for actuating said first brush device and a second motor for actuating said second brush device (Paragraph 0034 “The robot may further include first and second brush motors. The first brush motor may be coupled to the first roller brush and may drive the first roller brush in a first direction. The second brush motor may be coupled to the second roller brush and may drive the second roller brush in a second direction opposite the first direction. The first direction of rotation may be a forward rolling direction with respect to the forward drive direction.”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ragner in view of Min to incorporate the teachings of Doughty to provide a first and second motor to drive the first and second brush devices, respectively. Doing so would allow the first and second brush devices to be driven by different motors and prevent mechanical failure due to increased load on a single motor or breaking of gears or linkages needed for converting the direction of rotation of the motor into two different directions of rotation of the brush devices.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaleta (WO2010087970 including US7152267 and US7340795 by reference).
	
	Regarding claim 1, Kaleta (WO2010087970) discloses a vacuum head (Page 7, lines 1-7 “Fig. 1 illustrates a hand held sweeper 10 of the present invention. The sweeper 10 is closely related to the hand held sweeper that is more fully described in U.S. Patent No. 7, 152,267 and U.S. Patent No. 7,340,795 both owned by Bryan Kaleta, one of the inventors of the present invention. Many of the drive components, the electrical wiring and the connection of the handle to the sweeper that are described in these two patents can be utilized in the instant invention. Thus, U.S. 7,152,267 and U.S. Patent No. 7,340,795 are incorporated herein by reference.” Page 15, lines 17-18 and page 16, lines 1-5 “The above described invention is particularly well suited for hand held sweepers that use an electric motor to rotate the roller 32. However, it can also readily be seen that the invention can be used on vacuum sweepers that use a vacuum system to draw dust and debris into a canister or other dust receiving container. These vacuum sweepers oftentimes use a roller with brushes or bristles on them to agitate dirt and debris from a carpet so that the vacuum can draw the dirt into the dust receiving container. Thus, Applicant's invention can easily be used on these types of vacuum sweepers.”)  comprising: 
	a first brush device (Kaleta US7340795 Figure 4 Element 30) and a second brush device (Kaleta US7340795 Figure 4 Elements 32 and 34) each located adjacent an underneath side of the vacuum head (Kaleta US7340795 Figure 4 shows the brush elements adjacent an underneath side of the vacuum head); 
	a motor apparatus (Kaleta US7340795 Figure 9 Element 72) for actuating the first brush device to rotate in a first rotational direction (See annotated drawing below. Brush 30 rotates in rotational direction D) and for actuating said second brush device to rotate in a second rotational direction (See annotated drawing below. Brush 32 and 34 rotate in rotational direction C), said second rotation direction opposite to said first rotational direction (The annotated drawing shows rotation directions C and D are opposite directions);  
	a swivel joint adjacent a center of a top side of the vacuum head (Kaleta US7340795 Figure 1 Element 16); 
	a connector (Kaleta US7340795 Figure 10 Element 104) for connection to said swivel joint; 
	said swivel joint allowing a 360 degree range of motion of the vacuum head about an axis through said connector (Kaleta US7340795 Column 4, lines 13-18 “The universal pivot connection 16 allows the handle 14 to swivel from the front to the back and from side to side with respect to the sweeper head such as seen in FIG. 10. This allows the sweeper head to easily rotate 360o in any direction about the pivot 16 so that it easily moves under furniture, ledges, shelves, etc.”).

	said vacuum head adapted to move in a side-to-side motion with respect to a user of the vacuum head whilst the user is moving forwards or backwards (Kaleta US7340795 Column 3, lines 7-17 “The sweeper head 12 slides on high gloss, high polished plastic slides or glides 42 as seen in FIGS. 2-4. These are positioned in each of the four corners of the sweeper head 12 and allow the sweeper head 12 to easily glide over both a hard surface and carpet. Rollers may replace these glides. Furthermore the sweeper head can be easily moved in any direction along the surface to be cleaned, and the arrangement of the rollers along the front, rear and sides result in the sweeping of debris from the surface regardless of the direction of movement.”), and respective axes of said first and second brush devices remain parallel to the forwards or backwards movement of the user (As addressed above, glides 42 (or rollers) allow the vacuum head to be moved in any direction including allowing the respective axes of the first and second brush devices to remain parallel to the forwards or backwards movement of the user); such that, as the vacuum head operably moves across a surface, said first brush device and said second brush device rotate to position debris from the surface toward the center of the vacuum head (Kaleta US7340795 Column 5, lines 17-25 “The motor 72 and gear drive mechanism cause each of the brushes to rotate in a direction such that the dust or loose material is swept into the sweeper head 12 where it is received in the dust receiving tray 48. For example, as seen in FIG. 9, rear brushes 32 and 34 rotate in the direction of arrow C. Long brush 30 rotates in the opposite direction as illustrated by arrow D. This enables the sweeper 10 to pick up dust or debris when pushed or pulled in either a forward or backward direction.”) prior to suction of the debris (The limitation “prior to suction of the debris” may be interpreted as the suction is not a requirement as long as the apparatus is capable of performing all limitations up to a suction of debris. Kaleta US7340795 is capable of performing all functions required prior to suction of debris.)
If it is argued that the above described embodiment of Kaleta US7340795 is not capable of performing all functions because it does not explicitly disclose suction, it is noted that Kaleta WO2010087970 (Figure 5 Element 90. Page 10, lines 17-18 and Page 11, lines 1-3 discloses “A ventilation fan 90 is attached to the air chamber door and when turned on, assists in creating a negative air pressure in the air chamber 84, opening 82 and air entranceway 80. This assists in creating an air current flowing from the air entranceway 80 to the ventilation holes 60 which aids in pulling the loose soils and elongated particles into the debris receiving bin 86.” Ventilation fan 90 creates negative air pressure in air chamber 84 which is interpreted as suction of debris).

    PNG
    media_image3.png
    220
    509
    media_image3.png
    Greyscale


	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaleta (US7340795) to incorporate the teachings of Kaleta (WO2010087970) to provide a ventilation fan to create negative air pressure in the air chamber. Doing so would allow the floor sweeper to have increased cleaning performance by having the negative air pressure help to draw debris into the receiving bin while the brushes sweep the debris toward the receiving bin.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo (US7743462) discloses a double sided suction nozzle having both a brush function and a duster function. Agar et al. (US1607500 discloses an apparatus for waxing or polishing floors, or for similar purposes of the kind comprising rotatable brush rollers which are driven by an electric motor. Tool (US20140033471 discloses a floor tool for a vacuum cleaning appliance comprising a body including a suction nozzle and a neck couple to the body to pivot relative to it about an axis A. Novinger (US4654927) disclose a semi-automatic self-propelled side sweeping operation mode is provided by any of three forms of rotating members supporting and propelling a nozzle body over a work surface. Hart (US7951039) discloses a light weight floor sweeper has a sweeper head mounted to an elongated handle by means of a universal pivot or universal joint which allows the floor sweeper head to easily pivot about the handle in any direction to pick up debris under over hanging cabinets or under furniture. Mcdowell (US4357727) discloses a floor sweeper with a pair of brush rollers each sweeping into its own dust pan. Kloepfer (US6321406) discloses in order to facilitate moving with a cleaner comprised, on one side, of two parallel brush-rollers secured to a frame and actuated so as to rotate in opposite directions and, on the other side, of a push bar attached to the frame, it is suggested by the invention that the push bar be fixed at a distance from the frame in the direction of the rotating axis of the brush-rollers and rotationally fixed to the frame to enable a rotation following a cycle parallel to the axis of rotation. Rench (US5287591) discloses an improved machine convertible for brush-aided cleaning or vacuuming includes a pair of powered brushes counter-revolving for stroking solvent-dampened carpet cleaning particles through the carpet and along carpet fibers during initial cleaning. Noguchi (JPH0576468) discloses to reduce an operating resistance to decrease the fatigue in the waist, back, shoulder, etc., at the time of cleaning by moving an inlet port body connected to a grip in the left-and right-hand directions for cleaning. Kobayashi (US4845797) discloses a floor cleaner has driven rollers integrally mounted with a pair of rotating cleaning bodies on respective opposite end portions thereof, each of the rotating cleaning body being provided with a plurality of blades made of an elastic material. Lee et al. (US8925133) discloses a floor sweeper that picks up large particles without compromising the ability to collect dust with first and second rotary brush parts received in respective concavities in a base of the sweeper, have mouths disposed at different heights. Gwilliam (WO9937198) discloses a combination carpet cleaning, vacuum and pile lifter unit. Sun et al. (US20160198918) discloses the cleaning appliance body includes a housing, two brush rollers disposed at the bottom of the housing, a drive mechanism disposed in the housing and configured to drive the two brush rollers to rotate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723